Citation Nr: 1432819	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-19 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine for the period prior to August 29, 2007 and for the period since January 1, 2008.    

2. Entitlement to an initial compensable rating for bilateral ingrown toenails, status-post partial matrixectomy.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for residuals of burns to the fingers.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995. 

This matter is on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal is currently with the RO in Muskogee, Oklahoma.   

The Veteran testified before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for residuals of burns to the fingers, bilateral hearing loss and hypertension, as well as entitlement to a higher initial ratings for a lumbar spine disability and bilateral ingrown toenails, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's sleep apnea had its onset during active duty service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

As is relevant to this appeal, the Veteran is claiming entitlement to service connection for sleep apnea.  At his hearing before the Board in April 2014, he stated that he first noticed sleep apnea from his first years of active duty, and it was significant enough that it could cause difficulty sleeping.  He has also submitted a statement from a fellow soldier who recalled that the Veteran experienced breathing difficulties, to include snoring and erratic breathing as if he was trying to catch his breath.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

After a review of all the evidence of record, lay and medical, the Board finds the Veteran has a current disability of sleep apnea, and that the evidence is in equipoise as to whether the Veteran had the onset of symptoms of sleep apnea in service and since service separation (i.e., whether sleep apnea was incurred in service).  The evidence that weighs against an incurrence of sleep apnea in service is the absence of post-service findings, diagnosis, or treatment for more than 10 years after discharge from service.  

Favorable evidence supporting the findings that the Veteran had symptoms of sleep apnea in service and since service separation includes the Veteran's report of frequent trouble sleep on his May 1995 separation examination from service.   In addition, the Veteran has testified and submitted written statements that during service and after discharge he has had trouble sleeping and snored loudly during sleep.  The Veteran is competent to provide evidence of some symptoms of sleep apnea, such as snoring, though not an actual "apnea" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas, as such symptoms are readily apparent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  In this regard, in the statement from the fellow service member, he specifically indicates that he observed the Veteran snoring and that he had erratic breathing like he was trying to catch his breath.  

Such lay statements are competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Furthermore, the Board finds the Veteran is credible as he has been consistent throughout the claim and appeal process, particularly during the April 2014 Board hearing.  In short, with regard to the Veteran's assertions that he has had sleep apnea symptoms in service and following service, the Board finds that the Veteran and the fellow service member are competent and credible to report the onset of symptoms of that disability, specifically snoring and the cessation of breathing.  

As noted above, while the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R.§ 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had sleep apnea symptoms that had their onset during service, and as such that the Veteran sleep apnea was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).   The finding that the Veteran has had sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

Even though 10 years have passed since active duty before he was actually diagnosed with sleep apnea, it is also true that he served on active duty for 20 years, and it is reasonable to conclude that such a disorder would have manifest to at least some degree during that time, even if it became more prominent post-service.   In the absence of medical evidence of precisely when his sleep apnea began, the Board finds that it is at least as likely as not that it began during his many years of service. Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of sleep apnea that had its onset during active service, and the claim for service connection for sleep apnea is granted. 


ORDER

Service connection for sleep apnea is granted.  


REMAND

As for the remaining claims on appeal, the Board determines that additional development is required before they may be adjudicated.  First, with regard to the assigned ratings for his back disability and ingrown toenails, the Veteran provided testimony during the April 2014 Board hearing and then submitted a statement in June 2014, indicating that these disorders had worsened.  The Veteran last underwent an examination of these disorders in 2007.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected back disability and ingrown toenails disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the claim for service connection for residuals of burns to the fingers, the Veteran's May 1995 retirement physical examination report notes that the Veteran has numbness in the tips of his fingers from a burn.  The Veteran has submitted a statement from a retired Army Colonel, who recalled that the Veteran burned his hands while removing road blocks in Mogadishu, Somalia, and that his hands were bandaged for some time thereafter.  The Veteran provided testimony in May 2014 and a statement in June 2014 that he continues to have symptoms in his fingertips.  Although the Veteran was afforded a VA examination in January 2007, the Board finds it in inadequate as it failed to address findings at the time of the Veteran's retirement examination in service, the statement from the retired Army Colonel, and the Veteran's ongoing complaints of numbness in his fingertips.

With regard to the claim for service connection for hypertension, the Veteran was afforded a January 2007 examination in which the examiner opined that he thought it was less likely than not that the Veteran's essential hypertension was related to service.  However, absolutely no rationale was provided for the negative opinion.  
Furthermore, during the April 2014 Board hearing, the Veteran's representative raised the argument that the Veteran's hypertension may be related to his now service-connected sleep apnea.

Thus, in light of the inadequate medical opinions of record, the Board finds that the Veteran should be afforded new VA examinations and opinions to address the nature and etiology of any residuals of burns to the fingers and hypertension. 

Finally, the Veteran's hearing loss claim has been denied during this appeal on the basis that impaired hearing for VA purposes has not been shown.  Hearing loss is considered a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The requirements under 38 C.F.R. § 3.385 were not met at the time of the Veteran's VA sole audiological examination in January 2007.  However, in his June 2014 letter, he stated that he underwent a private audiological evaluation in May 2014, which revealed Maryland CNC speech recognition scores of 92 and 88 percent in the right and left ears, respectively.  If accurate, this would represent a current disability under 38 C.F.R. § 3.385.  Therefore, a new examination is necessary to verify this.  He should also be afforded an opportunity to submit the May 2014 private audiological evaluation.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notice of the evidence necessary to support a claim of service connection as secondary to another service-connected disability.  38 C.F.R. § 3.310 (2013).

2.  Request that the Veteran provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims remaining on appeal that is not currently of record can be obtained.  Specifically, request the Veteran to identify and provide VA with authorization to obtain the private audiological evaluation that he underwent in May 2014 as referenced by him in a June 2014 letter. 

3.  Obtain all outstanding VA treatment records.

4.  Then, schedule the Veteran for new VA examinations in order to determine the current nature and severity of his service-connected lumbar spine and ingrown toenail disabilities.  The claims folder should be made available to each examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.

With regard to the Veteran's service-connected bilateral ingrown toenails, the examiner is asked to specifically note all manifestations and limitations that arise from this disability.  In doing so, the examiner should indicate if this condition results in mild, moderate, moderately severe, or severe impairment of the feet, and provide a rationale for such determination.  

With regard to the Veteran's service-connected lumbar spine disability, the examiner should conduct range of motion testing of the Veteran's lumbar spine, expressed in degrees.  He or she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his back due to pain or any the other symptoms during flare-ups or with repeated use. To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

The examiner should indicate whether the Veteran has any ankylosis of his spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable. 

State the number of weeks, if any, during the past 12 months that the Veteran has had incapacitating episodes, which means a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Provide an opinion concerning the impact of the Veteran's service-connected lumbar spine disability on his ability to work and daily living activities.  Opine as to whether the Veteran's service-connected lumbar spine disability has a marked interference with his employability.

The examiner should also set out neurological findings and identify, and comment on the frequency or extent of all neurological symptoms associated with the lumbar spine disability.  All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated.

The examiners should set forth all pertinent findings, along with the complete rationale for the conclusions reached.

5.  Schedule the Veteran for VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of his hypertension.  The claims file must be provided to the examiner and reviewed.  All indicated studies deemed necessary by the examiner should be performed, and all findings of any tests should be reported in detail. 
The examiner should each express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to or had its onset in service.  

The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension (a) is caused, or (b) is aggravated by the Veteran's now service-connected sleep apnea.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).

The examiner should set forth all pertinent findings, along with the complete rationale for all opinions and conclusions reached.

6.  Schedule the Veteran for VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any residuals of burns to the fingers.  The claims file must be provided to the examiner and reviewed.  All indicated studies deemed necessary by the examiner should be performed, and all findings of any tests should be reported in detail. 

The examiner should each express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any residuals sustained from burns to the fingers in service.  In providing this opinion, the examiner should discuss service treatment records, a fellow service member's statement as to incurrence of the burn in service, and the Veteran's contentions of numbness in his fingertips since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner should set forth all pertinent findings, along with the complete rationale for all opinions and conclusions reached.

7.  Then, schedule the Veteran a VA audiology examination to determine the nature and etiology of any diagnosed hearing loss.  All indicated studies deemed necessary by the examiner should be performed, and all findings of any tests should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss is related to the Veteran's active service.  In providing this opinion, the examiner must consider the Veteran's statements regarding the onset of bilateral hearing loss and his statements regarding the continuity of symptomatology.  

The examiner should set forth all pertinent findings, along with the complete rationale for all opinions and conclusions reached.

8. Thereafter, readjudicate the issues on appeal with consideration of all evidence of record, and particularly the evidence obtained pursuant to this remand.  With regard to the claim for higher initial ratings for the Veteran's service-connected lumbar spine disability, the AOJ should include consideration of whether a separate rating for neurological impairment is warranted. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


